Citation Nr: 0432188	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  98-11 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The veteran has subsequently moved and 
his case is being handled by the Fort Harrison, Montana RO.  


FINDING OF FACT

The evidence is in relative equipoise on the question of 
whether the veteran experienced sexual trauma in service, 
which resulted in currently diagnosed PTSD.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who has a diagnosis of PTSD based on reported 
trauma that occurred in service, seeks service connection for 
PTSD due to three stressors.  These alleged stressors 
include: (1) combat experience including an attack which 
occurred while he was on guard duty in Vietnam in which he 
was knifed by the enemy in August 1965, and (2) the 
experience of accompanying the body of his good friend home 
who had been killed in action and enduring the wrath of his 
family during the funeral and wake.  (3) The primary stressor 
he has emphasized has been that he was a victim of sexual 
assault in the summer of 1965 (most likely June or July 
1965).  The assailants were two fellow marines.  The veteran 
has provided significant details of this reported incident.  
He and another friend were assaulted following a night of 
drinking.  The veteran contends that charges were brought 
against the individuals and that the other person assaulted 
testified.  The assailants were reportedly found guilty at a 
general court-martial and given dishonorable discharges.  The 
veteran reported that there were only about 200 marines at 
the camp in Japan where the event happened.  He has provided 
the names he remembers of the alleged assailants.  

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied these duties by means of letters to the 
appellant from the RO dated in February 2001 and January 
2002, as well as in the May 1998 statement of the case (SOC) 
and in the supplemental statements of the case (SSOC's) dated 
in August 1999 and September 2003.  By means of these 
documents, the appellant was told of the requirements of the 
claim for service connection, of the reasons for the denial 
of his claim, and of his and VA's respective duties.  He was 
also asked to provide information or evidence in his 
possession relevant to the claim.  

The February 2001 letter was not mailed to the appellant 
prior to the initial RO adjudication of his claim.  Assuming 
for the sake of argument that pre-decision notice is 
required, any defect in this regard is harmless error.  See 
38 U.S.C.A. § 7261(b)(2) (West 2002).  The appellant did not 
provide any additional evidence in response to the February 
2001 letter that was not fully considered by the RO in the 
subsequent SOC and SSOC's.  Therefore, there is simply no 
indication that disposition of his claim would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records, private records and VA records.  There is no 
indication of any relevant records that the RO has failed to 
obtain.  The veteran was requested to provide relevant 
details of the circumstances surrounding his attack in an 
April 1996 letter.  The RO conducted an exhaustive and 
thorough search for records to support the veteran's 
stressor, consistent with rules regarding development of 
PTSD.  The RO contacted the Department of the Navy, Naval 
Criminal Investigative Service, Navy Office of the Judge 
Advocate General, the Marine Corps, the Marine Corps 
Historical Center, and the National Personnel Records Center 
(NPRC) in order to get records of events alleged by the 
veteran.  The probable names of the alleged assailants were 
provided to these sources in an effort to obtain records to 
support the claim.  Records of his command's activities were 
obtained.  Consistent with newly passed regulatory changes 
governing the development of PTSD cases based on personal 
assault, he was asked to submit evidence which could support 
his claim for personal assault in April 2002.  He responded 
in April 2002.  In April 2003, the VA sent him another letter 
regarding what the RO had done and what was still needed to 
support his claim.  He responded in May 2003 and again in 
November 2003 and recently in August 2004.  While his 
representative requests additional inquiries be sent to the 
Navy, the record clearly shows that the RO has sought records 
and received responses from all appropriate government 
facilities.  And, owing to the favorable result in this case, 
the Board finds additional development unnecessary.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examination was conducted in March 1993, and an 
addendum to the report was added in August 2003; both the 
report of the examination and the addendum are in the record.  


II. Factual Background

The veteran served on active duty in the Marine Corps from 
September 1963 to September 1967.  His service personnel 
records including DD Form 214 show that he served as a supply 
clerk.  His duty stations after recruit training included 
Camp Pendleton, California, where he served as a product 
clerk with a supply and maintenance battalion.  He went from 
California to Okinawa, and then on to Camp [redacted], Japan, where 
he arrived in December 1964.  At Camp [redacted], Japan he served 
as an allot account man and a mess man until early August 
1965.  He was in Vietnam from August 1965 to December 1965 
with the 3rd Marine Division, where he served as a supply 
administration clerk.  He returned to the United States where 
his last major duty station was Camp Lejeune.  His personnel 
file reflects that, while in Vietnam, he participated in 
counter insurgency operation with the 3rd Marine division.  
His awards and decorations include the Republic of Vietnam 
Campaign Medal, Vietnamese Service Medal, and the National 
Defense Service Medal, as well as an Expert Rifle Badge.  His 
service medical records, including his separation 
examination, are negative for any complaints or findings of a 
psychiatric disability.  Also, they do not show that he was 
treated for stab wounds as described in his combat stressor 
incident.  

Following his separation from service, private medical 
records from March 1996 show that the veteran was treated by 
Arden Mahlberg, Ph.D.  Dr. Mahlberg stated in July 1996 that 
he had treated the veteran for anxiety disorder and PTSD-like 
symptoms related to a trauma in service.  The symptoms were 
reportedly triggered by a threatening situation at work.  

VA records dated in the April 1996 show the veteran being 
treated for probable PTSD related to reported combat, 
depression, anxiety and panic attacks.  He reported that he 
had been treated in 1983 for combat-related PTSD, but there 
are no records of treatment at that time.  

In a statement dated in May 1996, the veteran detailed his 
reported stressor related to sexual assault.  He reported 
that he was stationed at Camp [redacted] in 1964.  He went on 
liberty with several other marines in Japan.  After a night 
of drinking, two of the marines sexually assaulted the 
veteran and another marine.  He reported that the two 
individuals who assaulted him and the other marine were 
investigated and discharged.  He was told not to tell anyone 
about the incident.  Shortly thereafter, he was sent to 
Vietnam.  He also maintains he knew of the court martial of 
one of the assailants.  He reported that the other victim 
testified but he did not.

In a June 1996 statement, the veteran's wife indicated that 
he had just told her about the sexual assault incident a 
month and a half earlier.  She stated that he had been 
difficult to live with all the years of their marriage and 
that his behavior now made sense to her.

The veteran originally submitted a claim for service 
connection for "nervousness" to the RO in September 1982 for 
mental depression, lung congestion, nervous disorder 
resulting in loss of job, and skin rashes.  This claim was 
abandoned.  

The veteran filed a claim for PTSD based on sexual assault in 
March 1996.  Supporting documents indicate his belief that 
the assault took place between May 1965 and August 1965.  

In a response to RO inquiry, Navy Criminal Investigative 
Service noted that no records of the incident were found.  
Also, the Marine Historical Society stated they could not 
verify the incident  The Marine Corps has responded with 
records from the veteran's unit and noted that the Marine 
Range Detachment, Camp [redacted], did not submit a separate 
command chronology for the time from May to August 1965.  The 
chronology for the larger unit that included that camp was 
submitted to the RO.  This did not contain information 
supporting the veteran's stressors.  In June 1997, Marine 
Corps records were also obtained from the 3rd Engineer 
Battalion for the period from August to December 1965.  These 
did not support any of the veteran's stressors.  

In his July 1999 hearing, the veteran reported that he was 
certain the assault occurred in the summer of 1965, probably 
June or July.  

VA treatment records show ongoing mental health treatment 
dated from 1999 to the present time.  He has been diagnosed 
with PTSD related to sexual assault in service.  

The veteran underwent a VA psychiatric examination in March 
2003.  He reported his history of alleged assault and the 
combat injury.  He also reported his job history since 
service.  He noted that he worked as a mental health care 
provider for years at VA until he got into an argument with 
his supervisor.  He quit and moved out to Montana where he 
makes quite a bit less money as a [redacted].  He 
noted that the mental health profession work triggered his 
PTSD due to the sexual assault.  The examiner reviewed the 
veteran's records including the 1999 VA diagnosis of PTSD.  
The examiner diagnosed PTSD.  

In his August 2003 addendum, the examiner commented on 
whether the behavior he noted in the record made the stressor 
seem more likely than not.  The examiner noted that the 
veteran's statements on sexual assault appear to be quite 
consistent.  He noted that sexual assault reports by males 
are often under reported.  He would not expect to see severe 
behavior markers given that the symptoms of PTSD have been 
mild in this case.  Of note is the self-reported increased 
alcohol use.  Also, the veteran was not reduced in rank, in 
fact he was promoted after the incident on several occasions.  
However, overall, the examiner stated that considering all 
the behavioral markers, it is more likely than not that the 
veteran's story about being sexually assaulted in the 
military is accurate based on the behavioral markers as a 
whole.  The examiner also noted that the veteran did not 
appear to be exaggerating symptoms.  He based this on his 
evaluation as well as the treatment records dated in 1999 
where a global assessment of functioning of 60 was assessed 
for PTSD.  He stated that it has been his experience that 
people who are fabricating stories usually exaggerate 
symptoms.  He also noted that the veteran could have, more 
easily, fabricated combat-related stressors than the more 
embarrassing account of the assault.  

II. Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In March 2002, section 3.304(f), which sets forth the 
requirements for service connection for PTSD, was amended to 
add a specific section dealing with claims for service 
connection for PTSD secondary to allegations of an in-service 
personal assault, and the regulation now provides, in 
pertinent part, that, if PTSD is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Moreover, the regulation provides that 
evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may constitute credible 
evidence of the stressor and such evidence includes, but is 
not limited to, a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  The regulation specifically 
provides that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The veteran maintains that he has PTSD from stressors from 
his Japan and Vietnam service during his active duty in the 
Navy.  His primary stressor is that he was a victim of sexual 
assault.  

In this case, VA medical records and records from a private 
psychologist beginning in the 1990's reflect that the veteran 
is considered to have PTSD, linked to sexual trauma the 
veteran described as having occurred in service.  Therefore, 
the remaining issue is whether there is sufficient credible 
supporting evidence of the occurrence of the alleged sexual 
trauma in service to place the evidence as to that material 
issue of fact at least in approximate balance.  Obviously, 
the "negative" evidence of record is the absence of direct 
evidence of the occurrence of the trauma in service.  The 
absence of such evidence demonstrates either that no trauma 
took place or that he never reported the incident to anyone 
in service or perhaps that no one documented the report.  The 
2002 amendment to section 3.304(f) appears to contemplate 
that this situation will often confront adjudicators in these 
types of PTSD cases, and the amendment specifically provides 
for alternative forms of evidence that may constitute 
credible supporting evidence of the occurrence of the 
stressor.  Among these are included evidence of substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause, also deterioration in work 
performance.  38 C.F.R. § 3.304(f).

The service personnel record shows that during service right 
before he did get transferred from Japan to Vietnam, his 
ratings did decrease.  They increased back to their former 
level when he left Japan.  He has reported consistently that 
he was an alcohol and substance abuser for many years 
following the incident.  He indicated in 1982 that he 
suffered from mental depression.  He as consistently noted, 
since 1999, that he was a victim of sexual assault in Japan.  
His symptoms have been, according to the VA psychiatrist who 
examined him and reviewed the record, mild and not over-
exaggerated.  He reported that he had stress in his post 
service job as a counselor due to his reminders of his sexual 
assault.  These are the kinds of combinations of symptoms 
that the regulation specifically contemplates as constituting 
credible supporting evidence of an alleged assault in 
service.  Moreover, the Board finds the opinion of the VA 
doctor, and particularly his detailed addendum dated in 
August 2003, to be highly persuasive in favor of the 
existence of the stressor to support the PTSD.  As noted in 
the regulation, VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  The answer from the VA 
doctor in August 2003 was that it more likely than not 
occurred based on his review.  The review by the doctor was 
comprehensive.  Moreover, the Board may adopt a particular 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of record 
that appears to support a claimant's position.  See Wray v. 
Brown, 7 Vet. App. 488, 493 (1995).  The opinion is adopted.  
Thus, the Board concludes that there is at least an 
approximate balance of positive and negative evidence in this 
case with regard to the issue of the occurrence of sexual 
trauma in service as the veteran contends, and therefore the 
benefit of the doubt must be resolved in favor of the veteran 
in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for PTSD is warranted in this 
case.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



